Citation Nr: 1811227	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The March 2013 rating decision also denied entitlement to service connection for bilateral hearing loss and the Veteran filed a timely notice of disagreement as to the issue in July 2013.  An August 2014 rating decision granted entitlement to service connection for bilateral hearing loss.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The probative evidence is at least in relative equipoise as to whether the Veteran's tinnitus manifested to a compensable degree within one year after separation from active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Analysis

The Veteran contends that he currently has tinnitus that had its onset shortly after his active service.  With respect to the current disability element of service connection, tinnitus is readily observable by laypersons, and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran's assertions that he currently has tinnitus constitute competent evidence of a current disability of tinnitus.  In that regard, the Board observes that the Veteran informed the February 2013 VA examiner that he did not have tinnitus.  However, the Veteran's claim for entitlement to service connection for tinnitus and his testimony at the October 2017 Board hearing indicate that he does currently experience tinnitus.  Furthermore, at the October 2017 Board hearing the Veteran testified that he describes his tinnitus as a roaring in the ears not a ringing in his ears; therefore, when asked by the February 2013 VA examiner whether he has ringing in his ears the Veteran stated he does not.  See October 2017 Board hearing transcript.  In light of the above, the Board finds that the Veteran's statements to the February 2013 VA examiner do not render his assertions of current tinnitus not credible.  Accordingly, the Board finds the Veteran is credible in his assertions that he currently has tinnitus, and concludes that the Veteran has a current disability of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for evidence of any complaints or treatment for tinnitus during active service.  However, the Veteran testified that his tinnitus started a couple of months after his separation from active service, and the Board finds that nothing in the record impugns his credibility in that regard.  Accordingly, despite the absence, of contemporaneous records of complaints of tinnitus, the Board finds that the Veteran's tinnitus had its onset shortly after his active service.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-7 (2006) (it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence).    

The Board reiterates that the Veteran is considered competent to report the presence of tinnitus and to testify as to its onset and continuity.  See Charles, 16 Vet. App. 370.  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since shortly after his active service.  Given the consistency of the Veteran's reports of tinnitus since shortly after active service, the Board finds that his statements regarding chronic symptoms of tinnitus since shortly after active service are credible.  Tinnitus, as an organic disease of the nervous system, may be service connected where it is first shown in service and has subsequent manifestations or when it manifests to a compensable degree within one year of separation from active service.  See 38 C.F.R. §§ 3.303 (b), 3.309 (a); Walker, 708 F. 3d at 1331.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset within one year after active service and has been chronic since that time.  Therefore, the Board must resolve any doubt in the Veteran's favor, and finds that the claim for entitlement to service connection for tinnitus must be granted.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)     


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


